Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0001070
                                                         24-JUN-2014
                                                         10:42 AM



                            SCWC-12-0001070


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          GARY KARAGIANES,

                   Petitioner/Appellant-Appellant,


                                  vs.


             HAWAI'I OMBUDSMAN, ROBIN K. MATSUNAGA,

                  Respondent/Appellee-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-12-0001070; CIVIL NO. 12-1-2213-08)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


          Petitioner/Appellant-Appellant Gary Karagianes’s

Application for Writ of Certiorari filed on May 19, 2014, is
hereby rejected.

          DATED:     Honolulu, Hawai'i, June 24, 2014.


Gary Karagianes                    /s/ Mark E. Recktenwald

petitioner pro se

                                   /s/ Paula A. Nakayama

Patricia Ohara

Kyle K. Chang                      /s/ Sabrina S. McKenna

for respondent

                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson